Case 7

=

oO 6 s~I BD a

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

sshepardson@ongaropc.com
ONGARO

50 California Street, Suite 3325
San Francisco, CA 94108
Telephone: Ci 433-3900
Fax: (415) 433-3950

ltudzin@ongarope.com
ONGARO PC

333 S. Hope Street, 40" Floor
Los Angeles, CA 90071
Telephone: C1) 433-3900
Fax: (415) 433-3950

Attorneys for Defendant
FCA US LLC

STEVE TOM QUILALA,
Plaintiff,
VS.
FCA US LLC; SWIFT CHRYSLER
JEEP DODGE RAM & KIA; and
DOES 1 through 10, inclusive,

Defendants.

Scott $8. Shepardson, State Bar No. 197446

 

 

19-cv-04274-SVW-MAA Document15 Filed 06/11/19 Pagelof2 Page ID #:305

Lisa Schwartz Tudzin, State Bar No. 132173

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No. 2:19-cv-04274-SVW-MAA

REQUEST OF LEAD TRIAL
COUNSEL FOR DEFENDANT
FCA US LLC TO BE EXCUSED
FROM APPEARING AT
INITIAL STATUS
CONFERENCE

Date: June 24, 2019
Time: 3:00 p.m.
Judge: Hon. Stephen V. Wilson

Defendant FCA US LLC (“FCA US”) has read this Court’s Order Setting
Initial Status Conference on June 24, 2019 at 3:00 p.m., including the Court’s
instruction that “attorneys attending this conference MUST be those who are in
charge of the conduct of the trial. Attendance is mandatory.”

Counsel for Defendant FCA US who is in charge of the conduct of this trial
is Mr. Scott Shepardson. Mr. Shepardson is scheduled to begin trial on June 24,

 

 

REQUEST OF LEAD TRIAL COUNSEL FOR DEFENDANT FCA US LLC TO BE EXCUSED FROM
APPEARING AT INITIAL STATUS CONFERENCE

 
 

 

 

Case 2119-cv-04274-SVW-MAA Document 15 Filed 06/11/19 Page 2of2 Page ID #:306
1 || 2019 at 8:30 a.m. in Placer County Superior Court in the matter of Steven Williams,
2 || et al. v. FCA US LLC, et al., Case No. 8S-CV-0039504. Therefore, FCA US
3 || respectfully requests that the Court excuse Mr. Shepardson from appearing at the
4 || Initial Status Conference. FCA US will be represented by competent counsel fully
5 || familiar with the matter sufficient to participate in the Conference.

6

7 Dated: June 11, 2019 ONGARO PC

8

By: /s/ Scott 8. Shepardson
9 Scott S. Shepardson
Lisa Schwartz Tudzin
10 Sharon L. Stewart
Attorneys for Defendant
i FCA US LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28 _».
REQUEST OF LEAD TRIAL COUNSEL FOR DEFENDANT FCA US LLC TO BE EXCUSED FROM
APPEARING AT INITIAL STATUS CONFERENCE

 

 
